July 26, 1920. The opinion of the Court was delivered by
This is an action for commissions under a contract between the parties for sale of certain commodities, the allegation being that the plaintiff was employed by the defendant to render to the defendant certain personal service. The case was tried before Judge Memminger, and a jury, at the April term of Court for Spartanburg county, and resulted in a verdict in favor of plaintiff for $127.78. after motion for a new trial was refused and judgment entered defendant appeals.
Exceptions 1, 2, and 3, impute error on the part of his Honor, by remarks made with reference to witnesses, and testimony during the course of the trial. These exceptions are overruled. The remarks of his Honor were not such as to make him a participant in the decision of the facts upon which the issue depended, and we cannot see that the defendant was prejudiced thereby to such an extent as would warrant a reversal.
Exceptions 4 and 8 question the correctness of ruling, in ruling out evidence of custom and usage of trade, and refusing to charge that custom and usage of trade, with respect to the matters involved, would be binding as a part of the contract between the parties. The suit was in a special contract; there was no forfeiture in it *Page 375 
There was no denial by the defendant of plaintiff's employment by him. Plaintiff was to have fixed commissions on each article sold. These commissions were definite and fixed. The evidence of custom and usage had nothing to do with the express contract, the basis of plaintiff's claim, and could not vary or explain the same; it was unambiguous in its terms. Both parties agreed there was a contract and his Honor committed no error as complained of. These exceptions are overruled.
Exceptions 5 and 6 relate to his Honor's charge as to the defendant's defense. The evidence showed on behalf of both plaintiff and defendant, and answer also admitted, that the plaintiff sold certain articles for the defendant, and plaintiff was to receive certain definite, and fixed commissions. There was no evidence that there was a condition of forfeiture in the contract between the parties, and his Honor merely stated the issues of the case. We see no error. These exceptions are overruled. Exception 7 is overruled, being without merit.
Judgment is affirmed.